DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Amendment
In the Amendment dated 2/17/2022, the following has occurred: Claims 1 – 6, 9 – 19, and 21 – 24 have been amended; Claims 8, 20, and 25 have been canceled; Claims 26 – 28 have been added.
Claims 1 – 7, 9 – 19, 21 – 24, and 26 – 28 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 7, 10 – 12, 15 – 19, 21, 22, and 26 – 28 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Brown et al., U.S. Pre-Grant Publication 2020/ 0411170.
As per claim 1,
Brown teaches a system, comprising:
a processor (figure 1, #122, paragraph 37); and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising (figure 1, #124, paragraph 37):
collecting historical state information for a perioperative system of a healthcare facility over a historical course of operation of the healthcare facility (paragraph 33 hospitals, clinics, ambulatory surgical centers paragraph 45 – collects historical sets of the dynamic operating data – It should be noted that the Specification never provides a definition of what is a “perioperative system.” Paragraphs 35 and 37 provide examples but do not define how to exclude a perioperative system from a regular healthcare system. Therefore, it is understood that a preoperative system is a healthcare/ hospital system and the word “perioperative” is descriptive only.),
the historical state information comprising historical workflow information regarding patient flow pathways of historical patient cases through the perioperative system and historical operating conditions of the perioperative system associated with the historical patient flow pathways (paragraph 45 historical dynamic operating data 104 associated with the specific healthcare workers or similar healthcare workers ( e.g., with similar job titles, skill levels, location etc.) under various operating conditions/contexts of the healthcare environment. – the Examiner notes that the claim is written broadly and what specifically meant by “regarding …” is understood by the worker tasks);
training (paragraph 45), 
using one or more machine learning processes (paragraphs 45 and 46),
one or more timeline forecasting models (paragraph 47, task assessment module 110 can further evaluate the task information to identify discrete healthcare tasks associated with each patient – The Specification uses as quoted in paragraph 7, “forecasting component comprises a case timeline forecasting component that forecasts the timeline information using one or more machine learning models.” Therefore, the Examiner understands that the “forecasting models” are directed toward forecasting components or forecasting information.)
to predict future timeline information regarding expected timing of initiation and completion of workflow events of current and pending patient cases of the perioperative system based on learned correlations between different parameters in the historical state information that influence timing of the workflow events (paragraph 47, the task assessment module 110 can identify discrete healthcare tasks for performance by one or more healthcare workers paragraph 48 the task assessment module 110 can determine and associate attribute information with each task that identifies a defined type or classification of the task (e.g., determined based on predefined task classification/type coding system), a time of origination of the task, a time or time frame for completing the task, an expected duration of the task, a location associated with the task, a priority level associated with the task, an and the like. – Note that the goal is to “predict future timeline information” but the claim and the Specification do not limit what that information must be.);
receiving current state information for the perioperative system in real-time over a course of operation of the healthcare facility (paragraphs 42 dynamic operating data 53 – 57 receiving and updating the dynamic operating data), 
the current state information comprising current workflow information regarding the current and pending patient cases and current operating conditions of the perioperative system (paragraph 53 resource assessment module 114 can receive dynamic operating data 104 that tracks or facilitates tracking performance of healthcare tasks by the respective healthcare workers in real-time, such as information regarding if a healthcare worker is currently performing a healthcare task, what tasks respective healthcare workers are currently performing, scheduled tasks the respective workers are scheduled to perform (including where and when), timing of imitation of tasks and status of progression through the tasks (e.g., to facilitate determining expected time of completion of the tasks), and the like);
employing the one or more timeline forecasting models to predict the future timeline information based on the current state information (paragraph 56 In this regard, the task scheduling and resources assignment optimization module 118 can intelligently determine if a task should performed (e.g., based on authorization restrictions, necessity etc.), when the task should performed, where the task should performed, how the task should be performed (e.g., in person, using telemedicine ), who or whom should perform the task (e.g., a person or person), and/or what additional (non-human) resources should be used (e.g., supplies, instruments, equipment, technology, etc.), based one or more optimization criteria.); and
determining optimal reactive solutions regarding patient sequencing, patient placement and resource allocation for the perioperative system (paragraph 47 task assessment module 110 can evaluate information for a patient identifying or indicating scheduled procedures, appointments and checkups, identifying clinical orders, defining a prescribed care plan, defining a medication regimen, defining a feeding regimen, tracking patient status, identifying patient transfer needs (including current and destination location of the patient), providing real-time feedback requesting or indicating immediate or future medical care (e.g., provided by the patient, gathered indirectly via a patient monitoring system), and the like. Paragraph 56, as quoted above, paragraph 149 to provide a real-time schedule of activities for each patient with anticipated date/time of event and coordinates the sequencing of various activities and services to be rendered (and updated in real-time). – The Specification does not state what is required for an “optimal reactive solution.” There are no examples. Paragraph 109 comes close with “in view of the possible reactive solutions (e.g., the optimal patient sequence and timing solutions 140, the patient placement solutions 142 and/or the resource demand solutions 144). However, what specifically a “solution” must be is not stated)
based on the current state information, the future timeline information, defined rules of the perioperative system, and one or more defined optimization criteria (paragraph 148, The task assignment component 714 can further generate task scheduling and resource assignment information 126 that can be regularly updated in real-time regarding the determined optimal scheduling/resource assignment scheme or schemes for an operating entity and/or integrated healthcare system).
The Examiner notes that the claims use language such as “patient placement” and “patient sequence” without context. For example, the patient could be sequenced to himself or to others. The sequence related to himself would be the order of required tests while to others may be the availability of required equipment. The patient could be placed within a room, a facility, or transferred to an alternate location.  A patient could also be placed into a chair, a bed, or an examination machine.  The result is that the Examiner is understanding the claims using broadest reasonable interpretation.
As per claim 2, Brown teaches the system of claim 1 as described above.
Brown further teaches the system 
wherein the employing comprises repeatedly applying the one or more timeline forecasting models to predict and update the future timeline information based on the current state information as the current state information is received (paragraph 13, updated in real-time), 
resulting in updated future timeline information (paragraph 49, regularly or continuously update), and 
wherein the determining comprises repeatedly determining and updating the optimal reactive solutions based on the current state information as the current state information is received and the updated future time information (paragraph 31 monitoring real-time demand for each individual operating entity and intelligently matching).
As per claim 3, Brown teaches the system of claim 2 as described above.
Brown further teaches the system wherein the operations comprise:
providing the updated future timeline information and solutions information regarding the optimal reactive solutions as they are respectively forecasted and determined in real-time to one or more entities at the healthcare facility to facilitate managing operations of the perioperative system (paragraph 75, task reporting).
As per claim 4, Brown teaches the system of claim 3 as described above.
Brown further teaches the system comprise:
displaying the updated future timeline information and the solutions information in real-time via a graphical user interface tile at one or more devices associated with one or more entities (paragraphs 175, 176 information and paragraph 181, display paragraphs 181,186 printer– the Display only requires 1 tile/ window).
As per claim 5, Brown teaches the system of claim 1 as described above.
Brown further teaches the system wherein
the patient flow pathways are controlled in accordance with a defined perioperative workflow that involves movement of the patients to different procedural areas in association with the initiation or the completion of the workflow events, and wherein the determining the optimal reactive solutions comprises determining placement sequence information regarding how to sequence placing the patients in the different procedural areas in accordance with the defined perioperative workflow (paragraphs 40 – 42 workflows paragraph 45 scheduling and managing performance of all healthcare tasks  paragraph 47 identifying patient transfer needs paragraph 48 restrict or control order of performance of the tasks and paragraph 71 procedural steps required – The Specification uses the phrase “managed/controlled” in paragraphs 33 and 35. The Examiner understands “controlled” as managed.  The difference is a matter of degree – managing a person vs controlling a person).
As per claim 6, Brown teaches the system of claim 5 as described above.
Brown further teaches the system wherein the one or more defined optimization criteria comprises minimizing delays between the workflow events and timing of initiation of the pending patient cases (figure 9, #906).
As per claim 7, Brown teaches the system of claim 5 as described above.
Brown further teaches the system wherein the one or more defined optimization criteria are selected from a group consisting of: minimizing blocking of patients to required treatment, maximizing patient flow, minimizing costs, and minimizing surgeon wait time between procedures (Figure 10, #1006 minimizing costs).
As per claim 10, Brown teaches the system of claim 5 as described above.
Brown further teaches the system 
wherein the current operating conditions data comprises bed status information identifying availability status of beds in the different procedural areas and staffing information identifying staff assigned to the beds (paragraph 81 bed status, who or whom is assigned tasks), and 
wherein the determining the placement sequence information further comprises determining the placement sequence information based on the availability status of the beds, the staff assigned to the beds, first defined rules regarding types of beds where the patients can be placed, and second defined rules regarding preferred staff to patient ratios in the different procedural areas (paragraph 149, sequencing the scheduling of events – The Examiner notes that the “based on” does not define the actual algorithm for determining the result. Rather that these are potential input items used to determine a result. Actually how the inputs are used is not claimed or disclosed. The disclosure describes inputs, outputs and generically describes using machine learning. Regardless, the list of items are found within the Brown reference as shown previously.).
As per claim 11, Brown teaches the system of claim 5 as described above.
Brown further teaches the system wherein the operations comprise:
determining forecasted demand information regarding forecasted demand for resources at the different procedural areas at different times over a defined upcoming timeframe (paragraphs 31, 53 demand ebbs and flows along with forecasting upcoming demand), and 
wherein the resources include staff (paragraph 52, healthcare workers).
As per claim 12, Brown teaches the system of claim 11 as described above.
Brown further teaches the system wherein the determining the forecasted demand information comprises determining the forecasted demand information based on the current state information and the forecasted timeline information (paragraphs 53 and 54).
As per claim 15,
Brown teaches a method as described above in claim 1.
As per claim 16, Brown teaches the method of claim 15 as described above.
Brown further teaches the method as described above in claim 2.
As per claim 17, Brown teaches the method of claim 16 as described above.
Brown further teaches the method as described above in claim 4.
As per claim 18, Brown teaches the method of claim 15 as described above.
Brown further teaches the method as described above in claim 5.
As per claim 19, Brown teaches the method of claim 18 as described above.
Brown further teaches the method as described above in claim 6.
As per claim 21, Brown teaches the method of claim 18 as described above.
Brown further teaches the method as described above in claim 11.
As per claim 22, Brown teaches the method of claim 21 as described above.
Brown further teaches the method as described above in claim 12.
As per claim 26,
Brown teaches a non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations as described above in claim 1.
As per claim 27, Brown teaches the medium of claim 26 as described above.
Brown further teaches the medium as described above in claim 2.
As per claim 28, Brown teaches the medium of claim 27 as described above.
Brown further teaches the medium as described above in claim 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 13, 14, 23, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al., U.S. Pre-Grant Publication 2020/ 0411170 in view of Johnson et al., U.S. Pre-Grant Publication 2016/ 0063192.
As per claim 9, Brown teaches the system of claim 1 as described above.
Brown does not explicitly teach however, Johnson teaches the system wherein the operations comprise:
regularly updates retraining and updating the one or more timeline forecasting models based on the current state information (paragraphs 157, 203 daily).
It would have been obvious to one of ordinary skill in the art at the time of the filing to add these features into Brown. One of ordinary skill in the art at the time of the filing would have added these features into Brown with the motivation to dynamically manage independent, variable scheduled procedures (Johnson, Abstract).
As per claim 13, Brown teaches the system of claim 11 as described above.
Brown further teaches the system wherein the operations comprise:
determining whether available system resources at the different procedural areas at the different times comply with a resource constraint for the perioperative system based on forecasted demand (paragraph 125 determine if the available resources are sufficient given the current and/or forecasted demand – as understood from Specification paragraphs 110, 111, and 119); and
Brown does not explicitly teach however, Johnson further teaches the system wherein the computer executable components further comprise:
generating an alert regarding failure of the available system resources to comply with the resource constraint based on determination that the available system resources at a procedural area of the different procedural areas at a time of the different times, fail to comply with the resource constraint (paragraphs 157, 179, 192, and 211).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Brown for the reasons as described above.
As per claim 14, Brown teaches the system of claim 11 as described above.
Brown further teaches the system wherein the operations comprise:
identifying imbalances between the forecasted demand for the resources and available system resources at the different procedural areas at the different times (paragraphs 194 – 196 scheduling risk), and 
Brown does not explicitly teach however, Johnson further teaches the system wherein the computer executable components further comprise:
determining the optimal reactive solutions based on the imbalances (paragraphs 89, 181, and 236 – how employed is not claimed).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Brown for the reasons as described above.
As per claim 23, Brown teaches the method of claim 21 as described above.
Brown in view of Johnson further teaches the method as described above in claim 13.
As per claim 24, Brown teaches the method of claim 21 as described above.
Brown in view of Johnson further teaches the method as described above in claim 14.
Response to Arguments
Applicant’s arguments, see Rejection of Claims 1-25 under 35 U.S.C. § 101, filed 2/17/2022, with respect to claims 1 – 25 have been fully considered and are persuasive.  The 35 U.S.C. § 101 rejection of claims 1 - 25 has been withdrawn. 
Applicant’s arguments, see Rejection of Claims 1-25 under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ) first paragraph, filed 2/17/2022, with respect to claims 1 – 25 have been fully considered and are persuasive.  The 35 U.S.C. § 112(a) of claims 1 - 25 has been withdrawn. 
Applicant’s arguments, see Rejection of Claims 1-25 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ) second paragraph, filed 2/17/2022, with respect to claims 1 – 14 have been fully considered and are persuasive.  The 35 U.S.C. § 112(b) of claims 1 - 14 has been withdrawn.
Applicant's arguments filed 2/17/2022 have been fully considered but they are not persuasive. 
V. Rejection of Claims 1-25 under 35 U.S.C. § 103
The Applicant states, “Brown and Johnson, either alone or in combination, fail to disclose or suggest at least…” The Examiner disagrees. Please see the updated rejections above.
The Applicant states, “Brown is silent regarding machine learning models that forecast future timeline information of workflow events for pending and current patient cases, let alone in a perioperative environment.” The Applicant’s claims are directed toward “timeline information.” The breadth of “timeline information” as disclosed and claimed is shown by brown.
The Applicant further states, “Brown further fails to disclose a training process for training said timeline forecasting models.” The claims don’t specify a particular training routine.  Rather the claim is directed to, “training … one or more forecasting tools to predict future timeline information…” which is shown by Brown. The Applicant’s arguments might be more persuasive had the Applicant defined what “timeline information” is.  These are patient events and the timeline information could be a time, a date, a location, a piece of equipment, a patient, a required billing system, etc.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373. The examiner can normally be reached on M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626